DETAILED ACTION
This is in response to the application filed on 07/14/2021 in which claims 1-20 are preserved for examination; of which claims 1, 16, and 20 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/29/2021, 02/18/2022, and 07/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 11 and 15 are objected to because of the phrase “the first user” lacks antecedent basis.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu et al., US 10,108,707 (Chu, hereafter).
Regarding claim 1,
Chu discloses a method comprising: 
receiving, from a client system via an assistant xbot, a first audio input from a user (See Chu: at least Fig. 2, Fig. 6A, col. 3, lines 47-67 and col. 5, lines 1-14, receiving a user’s audio input from a client device via a program component (i.e. assistant xbot)); 
parsing the first audio input to identify a request for a content digest from an online social network (See Chu: at least Fig. 2-3, Fig. 6A, col. 3, lines 47-67 and col. 5, lines 15-35, parsing the audio input using a speech recognition component to identify a command/request for content from a verity of sources such as social media or RSS feed); 
retrieving a plurality of content objects from the online social network, each of the content objects being accessible by the user (See Chu: at least Fig. 2-4, Fig. 6A, col. 8, lines 22-52 and col. 11, lines 54-60); 
generating a customized newsfeed summary based on a determined semantical meaning of each of the plurality of content objects (See Chu: at least Fig. 1A-B, Fig. 4, col. 3, lines 27-29, col. 8, lines 5-10, and col. 10, lines 21-24, generating a summary of newsfeed that is preconized to the user from the content retrieved from sources such as social media/RSS feeds/news); and 
sending, to the client system via the assistant xbot, instructions for presenting an audio clip to the user responsive to the request for the content digest, wherein the audio clip comprises the customized newsfeed summary (See Chu: at least Fig. 1B, Fig. 6C, col. 4, lines 23-26, and col. 14, lines 35-44, sending an audio output of the summary of newsfeed to the user device).  
Regarding claim 2,
Chu discloses wherein the customized newsfeed summary further comprises one or more content suggestions responsive to one or more of the retrieved content objects (Examiner notes that current claim is interpreted as data (e.g. customized newsfeed summary) comprises another type of data (e.g. content suggestion) which is non-functional descriptive material. Since said data does not have any functionality, it would not be given a patentable weight. Furthermore, the newsfeed summary data as disclosed by Chu is capable of containing data suggesting trending information associated with a post/entity such as a politician or celebrity, see Chu: at least col. 9, lines 1-6 and col. 14, lines 1-8).  
Regarding claim 3,
Chu discloses wherein the content suggestions comprise one or more of: a comment; a like; an audio clip; an image; a video; a link; a message; or a review  (See Chu: at least Fig. 1B, Fig. 6C, col. 4, lines 23-28, and col. 14, lines 35-44, for example audio clip or text/comment).  
Regarding claim 4,
Chu discloses wherein the content suggestions comprises a prompt to the user to generate a comment to be associated with the corresponding content object (Examiner notes that the specification of current invention does not explicitly define “prompt”, therefore, the Examiner interprets it as a data.  And “to generate a comment to be associated with the corresponding content object” is interpreted as a capability and intended use. Chu discloses gathered trending information might include data capable of invoking the user to write a comment on a social media post/feed. For example, see Chu: at least col. 52-60).
Regarding claim 11,
Chu discloses determining, for each retrieved content object, whether the content object is accessible by the first user based on a privacy setting associated with content object (See Chu: at least Fig. 2-3 and col. 8, lines 38-10, a first user can access social media post of a second user if the first user is on a contact list associated with profile of the second user).  
Regarding claim 12,
Chu discloses wherein the first audio input comprises a voice command to invoke the retrieval of the plurality of objects (See Chu: at least Fig. 2-3 and col. 3, lines 47-53).  
Regarding claim 13,
Chu discloses wherein the instructions for presenting the customized 
newsfeed summary comprises presenting a summary of each of the retrieved content objects based on its determined semantical meaning (See Chu: at least Fig. 1B, Fig. 3, Fig. 6C, col. 4, lines 23-26, col. 5, lines 45-47, col. 8, lines 53-59, and col. 14, lines 35-44).  
Regarding claim 14,
Chu discloses receiving, from the client system via the assistant xbot, a second audio input from the user; parsing the second audio input to identify a selection of one of the retrieve content objects; and to the client system via the assistant xbot, instructions for presenting an audio clip to the user comprising the selected content object (See Chu: at least Fig. 2, Fig. 6A, col. 3, lines 47-67 and col. 5, lines 1-14, and col. 14, lines 57-65, a second audio input).  
Regarding claim 15,
Chu discloses accessing a user profile of the user from a user context engine; and modifying customized newsfeed summary based on the user profile of the first user (Chu: at least Fig. 3, col. 2, lines 48-67 and col. 14, lines 1-34), a user profile modifies generating a newsfeed summary for example by determing the data source).
Regarding claims 16-19,
the scopes of the claims are substantially the same as claims 1-4, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-4, respectively.
Regarding claim 20,
the scope of the claim is substantially the same as claim 1, and is rejected on the 
same basis as set forth for the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., US 10,108,707 in view of Cho, US 2016/0037311 and further in view of Chandrasekaran et al., US 2016/0196491 (Chandrasekaran, hereafter).
Regarding claim 5,
Chu discloses the limitations as stated above. However, Chu does not explicitly teach the following limitations but Cho discloses:
determining, based on a query model, a semantical- embedding for each retrieved content object, wherein the semantical-embedding for each content object represents a semantical meaning of the respective content object (See Cho: at least para 96-102, 108, and 259-260);
determining one or more categories for each retrieved content object, wherein each category is selected from a plurality of predefined categories (See Cho: at least para 315-317 and Fig. 24D, determining categories for contents);
generating, based on a response model, a set of content suggestions for each retrieved content object based on the one or more categories associated with the content object and the semantical-embedding of the content object, wherein the set of content suggestions for each content object comprises one or more content suggestions responsive to the respective content object (See Cho: at least Fig. 25A, generating and adding a suggestion such as “It is a good travel’ to the content object based on semantic analysis and category of the content object).
The combination of Chu and Cho discloses the limitations as stated above including associating content suggestion to a content object. However, it does not explicitly teach ranking, for each retrieved content object, the one or more content suggestions in the respective set based on a comparison of a semantical- embedding associated with each content suggestion to the semantical-embedding of the content object, wherein the content suggestions are presented based on their respective ranking.
On the other hand, Chandrasekaran discloses generating ranking content recommendations for content ingestion and ranking content recommendations based on semantic analysis of content with documents (See Chandrasekaran: at least para 22, 29, and Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Chu and Cho with Chandrasekaran’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to allow content suggestions to be sorted and presented to a user by its closeness to a content object.
Regarding claim 6,
the combination of Chu, Cho, and Chandrasekaran discloses training the query model by: accessing a plurality of prior content objects, wherein each of the prior content objects is associated with a predefined category from the plurality of predefined categories (See Cho: at least para 315-317 and Fig. 24D); determining a plurality of semantical-embeddings for the plurality of prior content objects, respectively (See Cho: at least para 96-102, 108, and 259-260); and generating a plurality of clusters of prior content objects based on the semantical- embeddings of the plurality of prior content objects (See Cho: at least para 96-102, 108, and 259-260).  
Regarding claim 7,
the combination of Chu, Cho, and Chandrasekaran discloses training the response model by: accessing a plurality of prior content responses, wherein each prior content response is associated with a prior content object from the plurality of prior content objects  (See Cho: at least para 315-317 and Fig. 24D); determining a plurality of semantical-embeddings for the plurality of prior content responses, respectively  (See Cho: at least para 96-102, 108, and 259-260); and generating, for the prior content objects within each predefined category, a plurality of clusters of prior content responses based on the semantical-embeddings of the plurality of prior content responses (See Cho: at least para 96-102, 108, and 259-260).  
Regarding claim 9,
the combination of Chu, Cho, and Chandrasekaran discloses assigning each of the prior content responses of the plurality prior content responses to its corresponding prior content object, wherein the semantical-embedding of the prior content response is associated with the semantical-embedding of the corresponding prior content object(See Cho: at least para 96-102, 108, and 259- 260); and assigning the one or more clusters of prior content responses to one or more clusters of prior content objects (See Cho: at least para 96-102, 108, and 259- 260).  
Regarding claim 10,
the combination of Chu, Cho, and Chandrasekaran discloses wherein generating the set of content suggestions for each retrieved content object further comprises: identifying, for each of the retrieved content objects, which cluster of prior content objects the retrieved content object is associated with based on a comparison of the semantical-embedding of the retrieved content object with the semantical-embeddings of the prior content objects in the respective cluster (See Cho: at least para 96-102, 108, and 259-260; and selecting, for each of the retrieved content objects, one or more of the prior content responses from the cluster of prior content responses assigned to the identified cluster of prior content objects as content suggestions for the set of content suggestions for the retrieved content object (See Cho: at least para 96-102, 108, and 259-260).  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ye et al., US 10,354,307 disclosing a method that includes: while running a social networking application, sending a first audio input to a server hosting the social networking application, wherein the first audio input is captured in response to a triggering event; retrieving, from the server, a product information item associated with a product identified based on the first audio input.
Chaudhri et al., US 2022/0038615 disclosing a wearable multimedia device comprising at least one data capture device for capturing the context data; creating, by the processors, a data processing pipeline with applications based on characteristics of the context data and a user request; processing, by the processors, the context data through the data processing pipeline; and sending, by the processors, output of the data processing pipeline to the wearable multimedia device or other device for presentation of the output.
Garg et al., US 8,949,250 disclosing a method includes accessing a social graph including a number of nodes and a number of edges connecting the nodes. Each of the edges between two of the nodes represent a single degree of separation between them. The nodes include a first node corresponding to a first user associated with an online social network and a number of second nodes that each correspond to a concept or a second user associated with the online social network. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162 
10/20/2022